          Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 1 of 13



 1   Tyler M. Paetkau (Bar No. 146305)
     Olga Savage (Bar No. 252009)
 2
     PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
 3   1117 S. California Ave., Suite 200
     Palo Alto, CA 94304
 4   Telephone:     (650) 645-9027
 5   Facsimile:     (650) 687-8323
     Email:         tyler.paetkau@procopio.com
 6
     Attorneys for Plaintiff and Counter-Defendant
 7   JOHN BARKER
 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11   JOHN BARKER, individually and on behalf of all    Case No. 16-cv-07186 BLF
12   other persons similarly situated,
                                                       NOTICE OF MOTION AND
13                 Plaintiffs,                         MOTION BY PLAINTIFF AND
                                                       COUNTER-DEFENDANT JOHN
14   v.                                                BARKER FOR
                                                       RECONSIDERATION OF COURT’S
15   INSIGHT GLOBAL, LLC, a Delaware limited           7/24/18 ORDER GRANTING IN
     liability company; and SECOND AMENDED AND         PART WITHOUT LEAVE TO
16   RESTATED INSIGHT GLOBAL, LLC 2013                 AMEND DEFENDANT/COUNTER-
     INCENTIVE UNIT PLAN,                              CLAIMANT’S MOTION TO
17                                                     DISMISS; MEMORANDUM OF
                   Defendants.                         POINTS AND AUTHORITIES
18
19                                                     [Fed. R. Civ. P. 59 and 60]
     INSIGHT GLOBAL, LLC, a Delaware limited
20   liability company,                                Date:        TBD
21                                                     Time:        9:00 a.m.
                   Defendant-Counterclaimant,          Courtroom: 3, 5th Floor
22                                                     Judge: Hon. Beth Labson Freeman
23   v.
                                                       Complaint Filed: December 15, 2016
24   JOHN BARKER, an individual,                       Trial Date: January 6, 2020

25
26                 Plaintiff-Counter-Defendant.
27
28



                                        CASE NO. 16-CV-07186 BLF
           NOTICE OF MOT. AND MOT. FOR RECONSID. BY PLT./COUNTER-DEF.; MEMO. OF P’S AND A’S
         Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 2 of 13



 1                                                   TABLE OF CONTENTS
                                                                                                                                         Page
 2
 3   NOTICE OF MOTION AND MOTION ............................................................................................ 1

 4   MEMORANDUM OF POINTS AND AUTHORITIES .................................................................... 2

 5            I.       INTRODUCTION ...................................................................................................... 2

 6            II.      STATEMENT OF FACTS ......................................................................................... 2
 7                     A.        The Court Dismissed Mr. Barker’s Class Claims Based on Insight’s
                                  Facially Unlawful Non-Solicitation of Employees Contractual Restraint
 8                                Because It Concluded that the Loral Decision Remains Good
                                  California Law. ............................................................................................. 2
 9
                       B.        The Court Invited Mr. Barker to Seek Reconsideration Based on the
10                                Outcome of AMN v. Aya Healthcare. ........................................................... 4
11                     C.        On November 1, 2018, the AMN v. Aya Court Issued a Published
12                                Decision Discrediting Loral. ......................................................................... 5

13            III.     ARGUMENT ............................................................................................................. 7

14                     A.        The Court Should Reconsider Its Order Because the AMN v. Aya Case
                                 Represents a New, Material Change in Law. ................................................. 7
15
                       B.        Mr. Barker is Entitled to Pursue Claims for Declaratory and Injunctive
16                               Relief, Restitution and Attorney’s Fees.......................................................... 9
17            IV.      CONCLUSION ........................................................................................................ 10
18
19
20
21
22
23
24
25
26
27
28


                                                                       1
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
         Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 3 of 13



 1                                                      TABLE OF AUTHORITIES
                                                                                                                                                   Page
 2
     Cases
 3   American Econ. Ins. Co. v. Reboans, Inc., 900 F. Supp. 1246 (N.D. Cal. 1994) ............................... 9
     AMN Healthcare, Inc. v. Aya Healthcare Services, Inc., __ Cal. Rptr. 3d ___, 2018 WL 5669154
 4   (Nov. 1, 2018)............................................................................................................................ passim
     AMN v. Aya Healthcare Services, Inc., Case No. 37-2015-00033229-CU-BT-CTL
 5
     (Nov. 4, 2016)..................................................................................................................................... 6
 6   Application Group, Inc. v. Hunter Group, Inc., 61 Cal. App. 4th 881 (1998) ................................... 4
     Couch v. Morgan Stanley, 2015 WL 4716297 (E.D. Cal. 2015) ....................................................... 5
 7   Dowell v. Biosense Webster, Inc., 179 Cal. App. 4th 564 (2009) ...................................................... 4
     Edwards v. Arthur Andersen, 44 Cal. 4th 937 (2008) ............................................................... passim
 8
     Loral Corp. v. Moyes, 174 Cal. App. 3d 268 (1985) ................................................................. passim
 9   Marriage of Shaban, 88 Cal. App. 4th 398 (2001) .......................................................................... 10
     Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d 364 (9th Cir. 1989) ................................. 9
10   Robinson v. U–Haul Co. of Cal., 4 Cal. App. 5th 304 (2016)............................................................ 4
11   Tutt v. Van Voast, 36 Cal. App. 2d 282 (1939) ................................................................................ 10
     Statutes
12   Cal. Bus. & Prof. Code § 16600 ................................................................................................. 3, 7, 8
     Cal. Bus. & Prof. Code § 16601 ......................................................................................................... 8
13   Cal. Bus. & Prof. Code § 16602 ......................................................................................................... 8
     Cal. Bus. & Prof. Code § 17200 ..................................................................................................... 5, 9
14
     Rules
15   U.S.D.C Cal. Northern District Civil L. R. 7-9(b)(2) ......................................................................... 9
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
        Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 4 of 13



 1                                NOTICE OF MOTION AND MOTION
 2                  TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3                  NOTICE is HEREBY GIVEN that on _______________, 2018 at 9:00 a.m., in
 4   Courtroom 3, 5th Floor, of the above-entitled Court, The Honorable Beth Labson Freeman, United
 5   States District Court Judge presiding, located at 280 South 1st Street, San Jose, California 95113,
 6   Plaintiff and Counter-Defendant John Barker will move the Court for an order reconsidering the
 7   Court’s July 24, 2018 Order (ECF No. 176), dismissing without leave to amend the First and
 8   Second Claims in Mr. Barker’s Third Amended Complaint predicated on Defendant Insight
 9   Global, LLC’s inclusion of a facially unlawful post-employment non-solicitation of employees
10   contractual restraint in its employment agreements with its California employees. Mr. Barker
11   makes this Motion on the ground that a recent California Court of Appeal precedential decision,
12   AMN Healthcare, Inc. v. Aya Healthcare Services, Inc., __ Cal. Rptr. 3d ___, 2018 WL 5669154
13   (Nov. 1, 2018), discredited the decision in Loral Corp. v. Moyes, 174 Cal. App. 3d 268 (1985), on
14   which the Court relied in finding that the post-employment non-solicitation of employees
15   contractual restraint employed by Insight with its California employees, including Mr. Barker, is
16   valid and enforceable, and dismissing Mr. Barker’s claims without leave to amend.
17                  Mr. Barker bases his motion on this notice, the below memorandum of points and
18   authorities, the declaration of Olga Savage and attached exhibits, the complete files and records in
19   this action, and such other evidence and argument as the Court may entertain at the hearing on this
20   motion.
21   DATED: November 20, 2018             PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
22
23                                                By:       _____/s/Tyler M. Paetkau_____________
                                                            Tyler M. Paetkau (Bar No. 146305)
24
                                                            Attorneys for Plaintiff and Counter-Defendant
25                                                          JOHN BARKER

26
27
28

                                                        1
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
           Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 5 of 13



 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       INTRODUCTION
 3                   On November 1, 2018, the California Court of Appeal in the AMN v. Aya Healthcare
 4   case issued a published and precedential decision discrediting the (already discredited) 33-year old
 5   decision in Loral Corp. v. Moyes, 174 Cal. App. 3d 268 (1985); finding that the common law “rule
 6   of reasonableness” upon which Loral relied is no longer viable after Edwards v. Arthur Andersen,
 7   44 Cal. 4th 937 (2008); and concluding that a post-employment non-solicitation of employees
 8   contractual restraint like the one at issue in this case is void and unenforceable under California law
 9   (Cal. Bus. & Prof. Code § 16600). As the Court properly recognized at oral argument on Insight’s
10   last motion to dismiss, the AMN v. Aya decision warrants reconsideration of the Court’s July 24,
11   2018 Order. The AMN v. Aya decision describes the state of law in California at least since the
12   2008 Edwards decision (according to Edwards itself, settled law in California since at least 1872),
13   and is the first binding and authoritative pronouncement by a California Court of Appeal that Loral
14   is not “viable” post-Edwards. The Court expressly invited Mr. Barker to seek reconsideration of its
15   July 24, 2018 Order. The Court should grant Mr. Barker’s request for reconsideration, and should
16   permit Mr. Barker to pursue his class claims for declaratory relief and unfair competition against
17   Insight.
18   II.      STATEMENT OF FACTS
19         A. The Court Dismissed Mr. Barker’s Class Claims Based on Insight’s Facially Unlawful
              Non-Solicitation of Employees Contractual Restraint Because It Concluded that the
20            Loral Decision Remains Good California Law.
21                   In his Third Amended Complaint (ECF No. 162), Mr. Barker alleged that Insight
22   included a facially unlawful, post-employment anti-competitive non-solicitation of employees
23   contractual restraint in its employment agreements with Mr. Barker and Insight’s other 935
24   California employees subject to the unlawful contractual restraint during the four-year statutory
25   period. TAC, ¶¶15-17, 31-32. Mr. Barker alleged that Insight’s mere inclusion of the facially
26   unlawful post-employment non-solicitation of employees contractual restraint undermines and
27   inhibits competition and employee mobility because the average lay employee would honor the
28   unlawful contractual restraint without consulting counsel or challenging the contractual restraint in

                                                     2
                                         CASE NO. 16-CV-07186 BLF
           NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                          MEMO OF P’S AND A’S
          Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 6 of 13



 1   court, and would be discouraged from competing with Insight for fear that Insight would take legal
 2   action to enforce the unlawful contractual restraint (as it did in its Counterclaim against Mr. Barker
 3   and its separate complaint against his new employer, Beacon Hill Staffing Group, LLC 1). Id.; see
 4   ECF No. 183-1, Exs. 6-15 to Declaration of Tyler M. Paetkau, McNelis Decl., ¶14; Abbott Decl.,
 5   ¶ 14; Kidwell Decl., ¶15; Nieves Decl., ¶15; Sheehan Decl., ¶14; Spitulski Decl., ¶14; White Decl.,
 6   ¶14; Panighetti Decl., ¶15 (Insight employees remained at Insight even after becoming unhappy
 7   with job or decided to move to different industry based on the actual threat of lawsuits by Insight).
 8                   Just like the former employees unlawfully sued by AMN (and in a host of other
 9   published California appellate opinions 2), based on Insight’s mere inclusion of the facially
10   unlawful               post-employment non-solicitation of employees contractual restraints in its
11   agreements with all of its 930-plus California employees, Mr. Barker pled a claim for declaratory
12   relief and a claim for unfair competition in violation of California Business and Professions Code
13   section 17200 on behalf of a putative class comprised of California employees who executed
14   employment agreements with Insight containing the facially unlawful contractual restraints. TAC,
15   ¶¶42-53.
16                   In its July 24, 2018 Order granting in part Insight’s motion to dismiss Mr. Barker’s
17   Third Amended Complaint, the Court dismissed Mr. Barker’s claims based on Insight’s facially
18   unlawful post-employment non-solicitation of employees contractual restraint without leave to
19   amend. ECF No. 176 at 12:16-15:16. Although the Court correctly and expressly concluded that
20
     1
         Indeed, Insight subsequently filed at least five new federal court lawsuits against Beacon Hill and
21
     former Insight employees who had the temerity to accept employment with Beacon Hill. See ECF
22
     No. 183-1, Exs. 1-5 to Declaration of Tyler M. Paetkau (dockets for federal court lawsuits in
23
     Colorado, Texas, Illinois, New York and Oregon). Insight knows full well that very few individual
24
     employees have the resources to challenge Insight’s unlawful competition-through-litigation scheme.
25
     2
          See Robinson v. U–Haul Co. of Cal., 4 Cal. App. 5th 304, 315 (2016); Dowell v. Biosense
26
     Webster, Inc., 179 Cal. App. 4th 564, 575 (2009); Application Group, Inc. v. Hunter Group, Inc., 61
27
     Cal. App. 4th 881, 906-08 (1998); Couch v. Morgan Stanley, 2015 WL 4716297 at *20-21 (E.D.
28
     Cal. 2015).
                                                   3
                                       CASE NO. 16-CV-07186 BLF
         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                        MEMO OF P’S AND A’S
           Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 7 of 13



 1   Mr. Barker had standing to bring a class claim based on the facially unlawful non-solicitation of
 2   employees contractual restraint because he suffered an “actual and imminent” threat of injury by
 3   virtue of Insight’s pending lawsuit against him to enforce the non-solicitation of employees
 4   contractual restraint (Order at 10:17-21), the Court concluded that non-solicitation of employees
 5   contractual restraints are valid and enforceable as a matter of law, relying on the 33-year old
 6   decision in Loral Corp. v. Moyes, 174 Cal. App. 3d 268 (1985). Id. at 14:19-21. The Court
 7   rejected Mr. Barker’s argument that Loral is no longer good law in light of the Supreme Court of
 8   California’s decision in Edwards v. Arthur Andersen, 44 Cal. 4th 937 (2008), and found that “the
 9   above holding of Loral is not overruled by Edwards.” Id. at 13:15. The Court concluded: “the
10   Court finds that Loral is good law. Therefore, the Court will follow Loral’s holding.” Id. at 14:19-
11   21.
12         B. The Court Invited Mr. Barker to Seek Reconsideration Based on the Outcome of AMN
              v. Aya Healthcare.
13
                    In his opposition to and at oral argument on Insight’s motion to dismiss, Mr. Barker
14
     argued that the legal landscape regarding the enforceability and validity of post-employment
15
     non-solicitation of employees contractual restraints is changing, cited several recent trial and district
16
     court decisions that (correctly) concluded that Loral was no longer good law in light of Edwards,
17
     and argued that a California Court of Appeal would likely affirm in the near future in a published
18
     and binding decision one such trial court order discrediting Loral. Mr. Barker brought to the
19
     Court’s attention the pending appeal in the AMN v. Aya Healthcare case, where a San Diego
20
     Superior Court judge voided AMN’s non-solicitation of employees covenants and granted summary
21
     judgment in favor of Aya, and expressly and clearly concluded that “the Loral court applied a test
22
     that is no longer valid after Edwards.” AMN v. Aya Healthcare Services, Inc., Case No. 37-2015-
23
     00033229-CU-BT-CTL (Nov. 4, 2016). Mr. Barker argued that, in light of the pending appeal in
24
     the AMN v. Aya case, it would be fundamentally unfair and wrong to dismiss Mr. Barker’s
25
     challenge to Insight’s non-solicitation of employees contractual restraint at the pleading stage and
26
     to deprive Mr. Barker of the opportunity to pursue a legal challenge that, although perhaps “novel,”
27
     is also well-reasoned, fully supported by the Supreme Court of California’s holding in Edwards and
28

                                                 4
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
        Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 8 of 13



 1   consistent with several recent judicial decisions. ECF No. 166 at 15:19-16:4 (Opp. to Insight’s
 2   Motion to Dismiss); ECF No. 179 at 35:7-36:11 (Transcript of 5/31/18 Oral Argument).
 3                  The Court “[did] not find persuasive” Mr. Barker’s argument regarding the pending
 4   appeal in the AMN v. Aya case. Order at 14:25-26. During oral argument, the Court observed: “So
 5   sure, I fully expect that the California Courts of Appeal will speak on this specific Loral issue, and
 6   ultimately the California Supreme Court may have to take another look at it, but that is years in the
 7   future, in my view.” ECF No. 179 at 19:23-20:7. The Court invited Mr. Barker to move for
 8   reconsideration of its Order dismissing Mr. Barker’s claims in the event that the Court of Appeal in
 9   AMN v. Aya issued a decision during the pendency of this case that comports with Mr. Barker’s
10   position on Loral. ECF No. 179 at 34:5-7, 38:8-13.
11      C. On November 1, 2018, the AMN v. Aya Court Issued a Published Decision Discrediting
           Loral.
12
                    Mr. Barker and his counsel were correct in their prediction regarding both the
13
     substance and the timing of the AMN v. Aya decision. See AMN Healthcare, Inc. v. Aya Healthcare
14
     Services, Inc., __ Cal. Rptr. 3d ___, 2018 WL 5669154 (Nov. 1, 2018), attached as Exhibit 2 to
15
     Declaration of Olga Savage in Support of Motion for Leave to File Motion for Reconsideration
16
     (“Savage Decl.”) (ECF No. 187.1). The Court of Appeal affirmed the trial court’s finding that
17
     AMN’s post-employment non-solicitation of employees contractual restraint was void and
18
     unenforceable under Section 16600, and the trial court’s order granting summary judgment in favor
19
     of Aya Healthcare. The Court of Appeal properly found that Loral’s
20
                    use of a reasonableness standard in analyzing the nonsolicitation clause there at issue
21                  thus appears to conflict with Edwards’s interpretation of section 16600, which,
                    under the plain language of the statute, prevents a former employer from restraining
22                  a former employee from engaging in his or her “lawful profession, trade, or business
23                  of any kind,” absent statutory exceptions not applicable here.

24   Id. at *8 (underlining added; italics in original).     The Court of Appeal observed that “[o]ur

25   conclusion is further buttressed by the Edwards court’s refusal to adopt the ‘limited’ or ‘narrow-

26   restraint’ exception to section 16600.” Id. The Court of Appeal echoed Edwards’ reasoning that “if

27   the Legislature intended the statute to apply only to restraints that were unreasonable or overbroad,

28   it could have included language to that effect,” and that “it was up to the Legislature, if it chooses,


                                                 5
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
         Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 9 of 13



 1   either to relax the statutory restrictions or adopt additional exceptions to the prohibition-against-
 2   restraint rule under section 16600.” Id. at *9 (internal citations omitted). Edwards, and now Aya,
 3   prohibit any expansions of the statutory exceptions to Section 16600 (Bus. & Prof. Code §§ 16601,
 4   16602) by “judicial fiat.”
 5                   The Court of Appeal correctly concluded that “[w]e thus doubt the continuing
 6   viability of [Loral v.] Moyes post-Edwards.” Id. The Court of Appeal went on to expressly and
 7   clearly “independently conclude that the nonsolicitation of employee provision in the [AMN
 8   agreement] is void under section 16600.” Id. at *7 (emphasis added).
 9                   Although the Court of Appeal found that AMN’s non-solicitation of employees
10   contractual restraint would have been void even if Loral’s reasonableness analysis survived
11   Edwards (because the employees subject to the agreement were specifically in the business of
12   recruiting and a contractual restraint restricting their ability to recruit was not a “reasonable” or
13   “limited” restraint on their ability to compete), 3 the Court of Appeal also made abundantly clear
14   that its finding rested on its express and clear rejection of Loral. Id. In referring to its analysis
15   regarding the continuing viability (or lack thereof) of Loral, the Court of Appeal stated that “[its]
16   decision in the instant case does not rest on that analysis alone.” Id. (emphasis added). The Court
17   of Appeal’s use of the word “alone” is critical. If the Court of Appeal had meant that it based its
18   decision exclusively on its finding that AMN’s non-solicitation of employees contractual restraint
19   was not a “reasonable restraint” (and that its analysis of the continuing viability of Loral was just
20   dicta), it would have simply said that “[its] decision in the instant case does not rest on” its analysis
21   of the viability of Loral post-Edwards. Instead, the Court of Appeal added the word “alone” to
22   indicate that its finding rested, at least in part, on its rejection of the continuing viability of Loral
23   post-Edwards.
24
     3
         Like the employees in the Aya case, recruiting and hiring employees was an important part of Mr.
25
     Barker’s job duties as the manager of Beacon Hill’s new office in Northern California, and, as such,
26
     a non-solicitation of employees contractual restraint unreasonably and impermissibly restrained his
27
     right to compete. Barker Depo. at 194:1-7, 214:17-23, 225:1-4 & 10-23, 242:9-25, 243:13-244:11,
28
     Ex. 4 to Savage Decl.
                                                   6
                                       CASE NO. 16-CV-07186 BLF
         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                        MEMO OF P’S AND A’S
       Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 10 of 13



 1   III.      ARGUMENT
 2          A. The Court Should Reconsider Its Order Because the AMN v. Aya Case Represents a
               New, Material Change in Law.
 3
                     Mr. Barker respectfully requests that the Court reconsider its order dismissing
 4
     without leave to amend Mr. Barker’s claims for declaratory relief and for unfair competition in
 5
     violation of California Business and Professions Code section 17200 predicated on Insight’s
 6
     facially unlawful non-solicitation of employees contractual restraint. A material change of law that
 7
     occurs after the issuance of the Court’s order warrants reconsideration of the order. Pyramid Lake
 8
     Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir. 1989) (“[T]he major grounds that
 9
     justify reconsideration involve an intervening change of controlling law, the availability of new
10
     evidence, or the need to correct a clear error or prevent manifest injustice”); Local Rule 7-9(b)(2)
11
     (party may move for leave to file motion for reconsideration upon showing of “emergence of new
12
     material facts or a change of law occurring after the time of such order”); American Econ. Ins. Co.
13
     v. Reboans, Inc., 900 F. Supp. 1246, 1250 (N.D. Cal. 1994).
14
                     The California Court of Appeal’s November 1, 2018 decision in the AMN v. Aya
15
     case represents a new, material change in law that warrants reconsideration and reversal of the
16
     Court’s order dismissing Mr. Barker’s claims without leave to amend. Although Mr. Barker
17
     contends that the AMN v. Aya decision describes the state of the law in California as it has been at
18
     least since the 2008 Edwards decision, rather than a change in law, the AMN v. Aya case is the first
19
     binding and authoritative pronouncement by a California Court of Appeal that Loral is not viable
20
     post-Edwards. AMN, 2018 WL 5669154 at *9. Moreover, the Court in its Order concluded that
21
     Loral remained good law post-Edwards; effectively opined that a decision to the contrary in the
22
     AMN v. Aya case would constitute a change in law; and expressly invited Mr. Barker to seek
23
     reconsideration in the event of such a favorable decision. ECF No. 176 at 14:19-21; ECF No. 179
24
     at 34:5-7, 38:8-13.
25
                     Because there is no horizontal stare decisis between California Courts of Appeal
26
     (see Marriage of Shaban, 88 Cal. App. 4th 398, 409 (2001)), the AMN v. Aya Court of Appeal
27
     could not expressly “overrule” a sister Court of Appeal’s 33-year-old decision in Loral. What it
28
     did, however, was issue a published, binding, and well-reasoned opinion completely discrediting

                                                 7
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
         Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 11 of 13



 1   Loral’s 33-year old pre-Edwards decision.        The AMN v. Aya court’s very recent decision is
 2   substantially more current-in-time than Loral and takes into account highly pertinent Supreme
 3   Court of California authority (i.e., Edwards) that did not exist at the time of Loral. See Tutt v. Van
 4   Voast, 36 Cal. App. 2d 282, 286 (1939) (“we are inclined to follow Burns v. Hiatt, supra, not only
 5   because it is the later in time, but because the reasoning expressed is more convincing”).
 6                  There is no principled distinction between the post-employment non-solicitation of
 7   employees contractual restraint in the Aya case and the same contractual restraint in Mr. Barker’s
 8   At-Will Employment Agreement with Insight. 4 Compare Ex. 1 to TAC at ¶4 (Mr. Barker “shall not
 9   directly or indirectly, or in concert with others, solicit or encourage any person who is an employee
10   of, or contractor or consultant for, [Insight], to resign from or terminate such employment or
11   consulting relationship with [Insight] …”); with AMN, 2018 WL 5669154 at *3 (“Employee
12   covenants and agrees that during Employee’s employment with the Company and for a period of
13   [one year or] eighteen months after the termination of the employment relationship with the
14   Company, Employee shall not directly or indirectly solicit or induce, or cause others to solicit or
15   induce, any employee of the Company or any Company Affiliate to leave the service of the
16   Company or such Company Affiliate”). The AMN v. Aya court’s express and clear rejection of the
17   notion articulated in Loral that such a contractual restraint is lawful so long as it is “reasonable”
18   applies with equal force to this case. As such, Mr. Barker is entitled to rely on the AMN v. Aya
19   decision and to pursue his putative class claims against Insight based on its use of a facially
20   unlawful non-solicitation of employees contractual restraint to unlawfully restrain lawful
21   competition by Insight’s California employees.
22                  Mr. Barker contends that the AMN v. Aya decision is dispositive of his proposed
23   class claims (class-wide declaratory and injunctive relief and liability to Mr. Barker and the class
24   for unfair competition under the UCL), as well as his claims for benefits and for wrongful
25   interference with his rights under Insight’s Incentive Unit Plan (based on Insight’s wrongful and
26
     4
         Nor is there any principled distinction between facially void non-solicitation of customers and
27
     employees contractual restraints; both are restraints on competition not authorized by any statutory
28
     exception. Edwards, 44 Cal. 4th at 955.
                                                   8
                                       CASE NO. 16-CV-07186 BLF
         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                        MEMO OF P’S AND A’S
       Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 12 of 13



 1   astonishing “forfeiture” of his $344,304 in earned deferred compensation and its disingenuous and
 2   unlawful attempt to justify the forfeiture by claiming that Mr. Barker allegedly violated Insight’s
 3   unlawful non-solicitation of employees contractual restraint), as well as Insight’s claims against Mr.
 4   Barker and Beacon Hill predicated on the unlawful non-solicitation of employees contractual
 5   restraint. At a bare minimum, however, the AMN v. Aya decision authorizes Mr. Barker to pursue
 6   his claims, and renders dismissal of those claims at the pleading stage improper, especially because
 7   the Court already ruled that Mr. Barker has standing to pursue those claims. ECF No. 176 at 10:17-
 8   21.
 9         B. Mr. Barker is Entitled to Pursue Claims for Declaratory and Injunctive Relief,
              Restitution and Attorney’s Fees.
10
                    The Court should reverse its decision dismissing Mr. Barker’s First and Second
11
     Claims predicated on Insight’s facially unlawful non-solicitation of employees contractual restraint,
12
     and should permit Mr. Barker to pursue those claims on behalf of himself and the putative class.
13
     Under Edwards, and now AMN v. Aya, Insight’s use of the facially unlawful contractual restraint
14
     entitles Mr. Barker and the putative class to declaratory and injunctive relief barring Insight from
15
     using or enforcing its non-solicitation of employees provision and restitution of the ill-gotten gains
16
     that Insight reaped from its unlawful restraint on competition. AMN, 2018 WL 5669154 at *17
17
     (“we conclude the court properly exercised its broad discretion in enjoining AMN from attempting
18
     to enforce section 3.2 against individual defendants and others similarly situated”). Mr. Barker also
19
     is entitled to judgment, as a matter of law, that Insight cannot use its unlawful non-solicitation of
20
     employees contractual restraint to deprive Mr. Barker of his earned deferred compensation, and
21
     judgment, as a matter of law, in his favor on all of Insight’s claims against him that Insight
22
     predicates on his alleged breach of the provision.
23
                    Mr. Barker also is entitled to recover his attorney’s fees under California Code of
24
     Civil Procedure section 1021.5, which authorizes an award of attorney’s fees “in the enforcement of
25
     an important right affecting the public interest.” As the AMN v. Aya court concluded in upholding
26
     the trial court’s Section 1021.5 award of fees to Aya,
27
                    the court properly found in the exercise of its discretion that the instant action
28                  conferred a significant benefit on the public. Our high court in Edwards itself noted
                    that California courts have been clear in their expression that section 16600
                                                 9
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
       Case 5:16-cv-07186-BLF Document 189 Filed 11/20/18 Page 13 of 13



 1                  represents a strong public policy of the state which should not be diluted by judicial
                    fiat … The instant action also conferred a significant benefit on a large class of
 2
                    persons, as the court also recognized: namely, all current and former AMN
 3                  California employees who had signed a CNDA containing a nonsolicitation of
                    employee provision similar to section 3.2, which restrained their employment for at
 4                  least one year after leaving AMN; and all California-based competitors of AMN who
                    wanted to hire such former employees (within one year, or 18 months, of their
 5
                    leaving AMN), but were concerned about, or refrained from doing so because of,
 6                  section 3.2 and the potential risk of litigation resulting from its enforcement.

 7   AMN, 2018 WL 5669154 at *18-19 (first emphasis in original; second emphasis added). Mr.
 8   Barker’s class claims against Insight are similarly meritorious and serve the same important public
 9   interest, and the Court should permit Mr. Barker to pursue those claims.
10   IV.    CONCLUSION
11                  The Court should grant Mr. Barker’s request for reconsideration, and should permit
12   Mr. Barker to pursue his claims for declaratory relief and unfair competition against Insight.
13   DATED: November 20, 2018              PROCOPIO, CORY, HARGREAVES & SAVITCH LLP
14
15                                                By:     _____/s/Tyler M. Paetkau_____________
16                                                        Tyler M. Paetkau (Bar No. 146305)
                                                          Attorneys for Plaintiff and Counter-Defendant
17                                                        JOHN BARKER
18
19
20
21
22
23
24
25
26
27
28

                                                10
                                     CASE NO. 16-CV-07186 BLF
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION BY PLAINTIFF/COUNTER-DEFENDANT;
                                      MEMO OF P’S AND A’S
